                                                        USDC Sl>N Y
                                                        DOCUMENT
UNITED STATES DISTRICT COURT                            ELECTRONICALLY FILED I
SOUTHERN DISTRICT OF NEW YORK
--------- - --------------------------x
UNITED STATES OF AMERICA
                                                        . ~~~:~ILED:   ½k    I
                                            18 CR 800

     -against -                             ORDER

Donneille Penaflor

          Defendant

---------------------------- - -------x
     Victor Marrero , United States District Judge :

     ORDERED that the defendant ' s bail be modified to remove home
detention and GPS monitoring conditions .

    Dated: New York , ,       ·w York
           February ,          , 2020
                          I

                                        SO ORDERED




                                              Marrero
                                              States District Judge
